FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 29, 2021

                                      No. 04-20-00311-CV

                                     Margaret Fay GUIDRY,
                                           Appellant

                                                 v.

                                  Edward James GUIDRY, Jr.,
                                           Appellee

                     From the 452nd District Court, Menard County, Texas
                                  Trial Court No. 2018-05589
                                James L. Rex, Judge Presiding


                                         ORDER

        On January 19, 2021, a supplemental clerk’s record was filed in this court reflecting that
appellant is not indigent and is not entitled to appeal without paying the court reporter’s fee for
preparation of the reporter’s record. Accordingly, appellant is ORDERED to immediately (1)
designate and request in writing that the official court reporter prepare the reporter’s record, and
(2) make satisfactory payment arrangements in writing with the court reporter. See TEX. R. APP.
P. 34.6(b), 35.3(b). Appellant is further ORDERED to file a copy of the written request for the
reporter’s record and the written payment arrangements with the court reporter in this court
within 10 days from the date of this order. If appellant fails to comply with the ten-day deadline,
the appellant’s brief will be due thirty days from the date of this order and this appeal will be
submitted without the benefit of a reporter’s record.


                                                      _________________________________
                                                      Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court